Citation Nr: 1512682	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-26 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial evaluation for a left knee strain with osteoarthritis, currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for right knee osteoarthritis with knee replacement (exclusive of a temporary total evaluation for the period from October 28, 2013 to December 1, 2014), currently rated as 30 percent disabling.   

3.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The June 2011 rating decision granted service connection for the Veteran's left knee disability with a 10 percent evaluation effective May 2011, and continued the Veteran's right knee evaluation at 10 percent disabling.  During the pendency of the appeal, the Veteran's right knee disability was granted a temporary total evaluation for the period from October 28, 2013 to December 1, 2014, with a rating of 30 percent effective from December 1, 2014 in a July 2014 rating decision.   

In February 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board also notes that the issues have been amended to include a claim for a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably the Veteran stated at his February 2015 videoconference Board hearing, that he is unable to work. 

The issue of service connection for a hernia, secondary to service connected knee disabilities has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).

The fulfillment of the duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the Veteran had a total right knee replacement since his April 2014 VA examination, this amounts to a material change, and worsening of the Veteran's condition and a new examination should be provided.  38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   As the Veteran has consistently alleged left knee pain secondary to his right knee disability, and testimony on both his left and right knee disabilities was submitted at his videoconference hearing, the Board finds that the Veteran's left knee could have a significant impact on the evaluation of his right knee, and therefore the issues must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

When TDIU is at issue, the Board has a duty to request a medical opinion to discuss what effect a Veteran's service-connected disability has on his ability to work. See Moore v. Nicholson, 20 Vet. App. 79, 81 (2006) rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Consequently, on remand, a VA examiner should be asked to provide a thorough opinion regarding the effect of the Veteran's service-connected disabilities, in the aggregate, on his ability to secure or follow substantially gainful employment.

The Veteran stated that he receives private medical treatment from L.T.O, D.O.. Upon remand, the Veteran's pertinent private treatment records should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002 & Supp. 2014). 



Accordingly, the case is REMANDED for the following action:

1. Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his service-connected disabilities and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.


3.  Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of his service connected right and left knee disabilities. The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed. All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  The examiner should also provide an opinion on the collective impact of the Veteran's service connected disabilities (left knee disability, right knee disability, tinnitus, and left ear hearing loss) on his employability.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  A complete rationale for all opinions expressed must be provided in the examination report.

5.  After the development above has been completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






